Appellant insists that the offense of "transporting intoxicating liquor is not complete until the liquor has reached its destination. Our views upon that question are not in accord with such contention. They have been expressed to the contrary in Maynard v. State 93 Tex.Crim. Rep., 249 S.W. Rep., 473; Lamb v. State, (No. 7775, opinion June 29, 1923, rehearing overruled October 31, 1923); Black v. State, (No. 7780, opinion October 31, 1923).
The motion for rehearing is overruled.
Overruled. *Page 657